Case 1:19-cr-00443-LAK Document 44 Filed 11/11/20 Page 1of1
Case 1:19-cr-00443-LAK Document 42-1 Filed 11/11/20 Page 1 of 1

 

 

Hfrispc SDNY

UNITED STATES DISTRICT COURT | DOCUMENT

SOUTHERN DISTRICT OF NEW YORK | ELECTRONICALLY FILED
i ae
!

t

 

DOC #:
UNITED STATES OF AMERICA : + DATE FILED: ea |
: ORDER A ——=

-yv. -
S119 CR 443 (LAK)
DANIEL MELAMED,
a/k/a “Danny,”

Defendant.

WHEREAS, the Court has referred to the magistrate judge on
duty any change-of-plea proceeding in connection with the above-
captioned case; and

WHEREAS, the Court understands that the defendant has
requested to appear remotely for any change~of-plea proceeding;

THE COURT HEREBY FINDS, that further delay of the change-of-
plea proceeding would result in serious harm to the interests of
justice for the reasons described in the application of the parties
dated November 11, 2020; and

THE COURT HEREBY ORDERS, that the anticipated change-of-plea
proceeding is referred to the magistrate judge on duty to be
conducted by video conference.

SO ORDERED.

Dated: New York, New York
November tf , 2020

Jn

THE HONORABKFR wis Af KAPLAN
UNITED STATES DISTRIG? JUDCE
SOUTHERN DISTRICT OF NEW YORK

  

 

 
